Citation Nr: 1339379	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  10-21 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence was received with respect to a claim of entitlement to service connection for a low back disorder.

2. Entitlement to service connection for degenerative disc disease of the lumbar spine (low back disorder).

3. Entitlement to service connection for a disability manifested by sterility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issues of service connection for low back disorder and sterility are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection was denied for a low back disorder in a February 2003 determination by the RO; the Veteran was notified of his appellate rights but did not appeal further, and no new and material evidence was received within one year of the rating decision.

2.  Evidence received since the last final denial of service connection includes information that was not previously considered and that relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

The February 2003 RO denial of service connection for low back disorder became final, and new and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran petitioned to reopen his claim for service connection for low back disorder in March 2009.  As the Board's decision herein to reopen the Veteran's claim and remand for further development only assists the Veteran in substantiating his claim and does not prejudice him, no further action is necessary to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.  

Where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Additionally, new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the pending claim.  38 C.F.R. § 3.156(b).

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Here, the RO issued a rating decision denying the Veteran's claim for entitlement to service connection for a low back disorder in February 2003.  The Veteran filed a timely Notice of Disagreement (NOD) and the RO issued a Statement of the Case (SOC) in July 2003 continuing the denial of service connection.  The RO found evidence of a current low back disorder, as well as injury and treatment during service, but no evidence of a relationship, or nexus, between the two.  The RO denied on the basis of no causal relationship.  The Veteran was notified of his appellate rights and did not contact VA about this claim or provide any new evidence until March 2009, more than one year after the decision.  Therefore, the February 2003 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104.

The evidence of record at the time of the February 2003 decision included service treatment records, private medical records, VA treatment records, and statements from the Veteran.  This evidence showed treatment of the Veteran for low back disabilities including herniated discs and degenerative disc disease.  The service treatment records, along with the Veteran's statements, showed injury and treatment to his low back during service.  However, evidence suggesting a relationship between the Veteran's current low back disorder and his injury in service was lacking.  

In March 2009, the Veteran submitted an application to reopen the claim of service connection.  In that claim, he stated that his low back continued to hurt him after service and throughout the years leading to the present day.  He repeated this contention in an additional statement filed that month when he noted that he still suffered from low back pain from injury in the military.   
 
The new evidence relates to unestablished elements of the previously denied claim.  Specifically, the new evidence of continuous symptoms suggests a causal relationship between injury in service and the Veteran's current disorder.  The evidence raises a reasonable possibility of substantiating the claim inasmuch as it initiates VA's duty to provide a medical examination and opinion as to nexus.  Therefore, the claim is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).  


ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for low back disorder is granted.




REMAND

The Board finds that additional development is required as to the service connection claims on appeal.  Specifically, VA should provide an examination for the Veteran's low back disorder and his claimed sterility.  As discussed above, the Veteran has a current low back disorder evidenced by degenerative disc disease and herniated discs, had treatment for his low back during service, and has stated that his low back has bothered him since that time, suggesting a causal relationship.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claim for sterility, the Veteran presents evidence that he is in his forties and has been unable to father a child, and he points to an incident in service where he had an inguinal hernia repaired.  The standard for requiring VA to supply an examination is low, and although the Veteran does not have a current diagnosis, his lay statements are deemed sufficient to initiate that duty.  See McLendon 20 Vet. App. 79.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination and forward the claims file to the examiner for an opinion on the Veteran's low back disorder and possible sterility.  The examiner should provide answers to the following:

a. Is the Veteran sterile?

b. If so, is the Veteran's sterility at least as likely as not (probability of 50 percent or higher) related to an in-service inguinal hernia repair, or any other reported, in-service injury?

c. Is the Veteran's current low back disorder, including degenerative disc disease, at least as likely as not (probability of 50 percent or higher) related to his active service, to include any injury sustained therein?

All testing and procedures necessary to render an opinion should be completed.

The examiner must provide reasons for each opinion that take into account the Veteran's reports of injury, treatment, and symptoms.  Such reports cannot be rejected merely because there is an absence of supporting clinical evidence.  

If any requested opinion cannot be offered without resort to speculation, state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

2. If any benefit sought on appeal remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

					(CONTINUED ON THE NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


